Citation Nr: 1828727	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-37 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether the termination of special monthly compensation (SMC) based on housebound criteria, effective June 1, 2010, was proper.

2. Entitlement to a temporary total rating for convalescence under 38 C.F.R. § 4.30.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, and a July 2010 rating decision of the VA RO in Cleveland, Ohio.

The issue of entitlement to a temporary total rating for convalescence under 38 C.F.R. § 4.30 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Beginning November 1, 2006, the Veteran does not have a single service-connected disability rated at 100 percent and additional service-connected disability ratable at 60 percent.

2. The Veteran is not permanently housebound by reason of his service-connected disabilities.

3. A March 2010 rating decision terminating SMC effective June 1, 2010, followed the procedural due process requirements under 38 C.F.R. § 3.105(e), (i)(2)(i) (2017).


CONCLUSION OF LAW

The termination of an award of special monthly compensation based on housebound status, effective June 1, 2010, was proper.  38 U.S.C. §§ 1114(s), 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.350(i), 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

With respect to the Veteran's claim decided herein, no notice or duty to assist deficiencies have been alleged by the Veteran or his representative.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.")  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Special Monthly Compensation (Housebound)

SMC benefits by reason of being housebound are payable under 38 U.S.C. § 1114(s) if the Veteran has a single disability rated as 100 percent disabling, and has either: (1) additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is "permanently housebound" by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i). 

Housebound benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  In addition, the disabilities independently ratable at 60 percent or more must be separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i)(1).  

In a July 2007 rating decision, the RO awarded the Veteran SMC based on the housebound rate due to having one disability rated at 100 percent disabling and other service-connected disabilities combined to 60 percent disabling effective from September 20, 2006 to November 1, 2006.  SMC was to be terminated on November 1, 2006, as the Veteran's other service-connected disabilities no longer combined to 60 percent disabling as of that date.  Specifically, the Veteran's disability rating for lumbar strain with degenerative disc disease was reduced from 40 percent to 20 percent, by way of a May 2007 rating decision, effective from November 1, 2006.  The Veteran did not initiate an appeal on the July 2007 rating decision.

In a September 2008 letter, the RO informed the Veteran that an administrative error had occurred and, as a result, he continued to receive SMC based on the housebound rate after November 1, 2006.  The letter informed him that overpayment of benefits would be waived due to the administrative error.  No further action was taken by the RO until it issued a March 2010 rating decision terminating SMC effective June 1, 2010, sixty days after notification of the rating decision.  

Under 38 C.F.R. § 3.105(e), where the reduction in evaluation of a service-connected disability or employability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation benefits should be continued at their present level.  Unless otherwise provided in paragraph (i) of 38 C.F.R. § 3.105, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(f).

At the outset, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(f).  Specifically, after the proposed discontinuance of SMC at the housebound rate, in the March 2010 rating decision, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  While the Veteran filed a Notice of Disagreement (NOD) following the March 2010 rating decision, he did not request a hearing on the issue, or submit additional evidence beyond his assertions that he was entitled to SMC due to his then-service connected disabilities.  The effective date of the discontinuance, June 1, 2010, was proper as it followed the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expired.  See 38 C.F.R. § 3.105(f), (i)(2).  Thus, all procedural requirements were met here pursuant to 38 C.F.R. § 3.105(f) and (i).

As a result of the reduction of the lumbar spine disability from 40 percent to 20 percent, effective November 1, 2006, the Veteran did not meet the schedular rating criteria for SMC at the housebound rate, based on one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher.  See 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i). 

That is, effective from September 20, 2006, to November 1, 2006, the Veteran's service-connected disabilities were: posttraumatic stress disorder (PTSD), rated as 100 percent disabling, lumbar strain, rated as 40 percent disabling and then 20 percent disabling, and hemorrhoids, status post hemorrhoidectomy to include incontinence, rated as 30 percent disabling. 

As such, beginning November 1, 2006, although the Veteran had a single disability rated as 100 percent disabling (PTSD), he did not have additional service-connected disability or disabilities independently ratable at 60 percent or more.  His lumbar strain was rated as 20 percent, and his hemorrhoids, status post hemorrhoidectomy to include incontinence, was rated as 30 percent disabling.  Therefore, the Veteran clearly did not meet the statutory requirements for the payment of special monthly compensation at the housebound rate beginning November 1, 2006.  See 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

The Board notes the issue of the propriety of the reduction of the Veteran's service-connected lumbar spine disability was not appealed following the May 2007 rating decision.  Following notification of termination of SMC, the Veteran has asserted that his service-connected hemorrhoids, status post hemorrhoidectomy to include incontinence, entitled him to SMC.  The Board notes that, in a May 2015 rating decision, the RO adjudicated the Veteran's increased rating claim with regard to his hemorrhoid disability and denied an increased disability rating, finding that the 30 percent disability rating in effect since March 2004 should be continued.  The Veteran did not appeal the RO's decision.  

Finally, the Board has also considered whether beginning November 1, 2006, the Veteran met the alternative housebound in fact criteria with regard to being "permanently housebound" as the result of his service-connected disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i)(2).  A veteran is permanently housebound when he or she is substantially confined to his or her house (ward or clinical areas, if institutionalized) or immediate premises as a direct result of his or her service-connected permanent disability or disabilities, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id.  

Upon review of the evidence with regard to the factual housebound criteria, although the Veteran had a single disability rated as 100 percent disabling (PTSD), he was not "permanently housebound" by reason of service-connected disability or disabilities.  Id.  There is no support in the record for the Veteran being permanently housebound or substantially confined to his house or immediate premises as a direct result of his service-connected permanent disability or disabilities, let alone any evidence showing it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i)(2). 

Consequently, for the multiple reasons cited above, the Board finds that the termination of the award of SMC based on the housebound rate, effective June 1, 2010, was proper. 38 U.S.C. §§ 1114(s), 5107(b); 38 C.F.R. § 3.350(i).


ORDER

The termination of an award of SMC based on housebound status, effective June 1, 2010, was proper, and a restoration of that award is denied.

REMAND

The Veteran's claim of entitlement to a temporary total rating for convalescence under 38 C.F.R. § 4.30 was denied in a July 2010 rating decision.  In July 2010, the Veteran submitted a timely NOD.  A review of the record shows the RO has not issued a Statement of the Case (SOC) addressing this issue.  As such, the Board is required to remand the issue for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran an SOC on the issue entitlement to a temporary total rating for convalescence under 38 C.F.R. § 4.30.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


